                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                            No. 19-CR-86-CJW-MAR
 vs.                                                            ORDER
 PAUL GENSLEY,
                Defendant.
                                   ____________________

                                   I.   INTRODUCTION
        This matter is before the Court on a Report and Recommendation (“R&R”) of the
Honorable Mark A. Roberts, United States Magistrate Judge, filed on May 12, 2020.
(Doc. 64). In his R&R, Judge Roberts recommends this Court deny defendant’s Motion
to Withdraw Guilty Plea filed on April 20, 2020. (Doc. 52). On May 26, 2020,
defendant timely objected to Judge Roberts’ R&R.           (Doc. 69).    For the following
reasons, the Court overrules defendant’s objections (Doc. 69), adopts Judge Roberts’
R&R without modification (Doc. 64), and denies defendant’s motion (Doc. 52).
                             II.   RELEVANT BACKGROUND
        On August 20, 2019, a grand jury issued an Indictment charging defendant with
one count of conspiracy to distribute a controlled substance in violation of Title 21, United
States Code, Section 846 (“Count 1”) and two counts of possession with intent to
distribute a controlled substance in violation of Title 21, United States Code, Section
841(a)(1). (Id., at 1-2). On December 2, 2019, defendant pleaded guilty to Count 1 of
the Indictment before Judge Roberts. (Doc. 21). Defendant pleaded guilty pursuant to
a written plea agreement. (Doc. 23). On December 17, 2019, the Court accepted
defendant’s guilty plea. (Doc. 24). On January 28, 2020, the United States Probation




                                             1
       Case 1:19-cr-00086-CJW-MAR Document 73 Filed 05/29/20 Page 1 of 11
Office (“USPO”) issued defendant’s draft presentence investigation report (“PSR”) (Doc.
26), to which both parties issued objections (Docs. 27 & 28). On March 3, 2020, the
USPO issued defendant’s final PSR. (Doc. 29).
        On April 20, 2020, defendant moved to withdraw his guilty plea. (Doc. 52).
Defendant asserted he “did not understand the full ramifications of his plea, including the
nature of the offense . . . , the statutory penalties, and the calculation of the sentencing
guidelines.” (Id., at 1). Thus, defendant argued his plea was “unknowing and/or
involuntary.” (Id.). On April 27, 2020, the government timely filed a resistance.
(Doc. 55). Therein, the government argued any claim by defendant of confusion about
the drug quantity element or dissatisfaction with defense counsel are belied by his
statements in the plea agreement, statements at his change of plea hearing, and his
extensive experience in the criminal justice system. (Id., at 2-5). The government also
noted defendant did not claim actual innocence, there was substantial delay between
defendant’s plea and his motion to withdraw, and the government would be prejudiced
by withdrawal at this stage. (Id., at 6-7). On May 5, 2020, Judge Roberts held a
hearing on defendant’s motion to withdraw. (Doc. 62). At the hearing, defendant
elaborated on his motion, arguing he did not understand the drug quantity element, was
dissatisfied with defense counsel, and is innocent of the offense in Count 1. (Doc. 67,
at 4-5, 9). On May 12, 2020, Judge Roberts issued his R&R recommending this Court
deny defendant’s motion to withdraw his guilty plea. (Doc. 64).
                            III.   STANDARD OF REVIEW
       The Court reviews Judge Roberts’ R&R pursuant to the statutory standards found
in Title 28, United States Code, Section 636(b)(1):
              A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendations
       to which objection is made. A judge of the court may accept, reject, or
       modify, in whole or in part, the findings or recommendations made by the




                                             2
     Case 1:19-cr-00086-CJW-MAR Document 73 Filed 05/29/20 Page 2 of 11
      magistrate judge. The judge may also receive further evidence or
      recommit the matter to the magistrate judge with instructions.

28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b) (stating identical requirements).
While examining these statutory standards, the United States Supreme Court explained:
             Any party that desires plenary consideration by the Article III judge
      of any issue need only ask. Moreover, while the statute does not require
      the judge to review an issue de novo if no objections are filed, it does not
      preclude further review by the district judge, sua sponte or at the request
      of a party, under a de novo or any other standard.

Thomas v. Arn, 474 U.S. 140, 154 (1985). Thus, a district court may review de novo
any issue in a magistrate judge’s report and recommendation at any time. Id. If a party
files an objection to the magistrate judge’s report and recommendation, however, the
district court must “make a de novo determination of those portions of the report or
specified proposed findings or recommendations to which objection is made.”            28
U.S.C. § 636(b)(1). In the absence of an objection, the district court is not required “to
give any more consideration to the magistrate’s report than the court considers
appropriate.” Thomas, 474 U.S. at 150.
      De novo review, of course, is nondeferential and generally allows a reviewing
court to make an “independent review” of the entire matter. Salve Regina Coll. v.
Russell, 499 U.S. 225, 238 (1991) (noting also that “[w]hen de novo review is compelled,
no form of appellate deference is acceptable”); see Doe v. Chao, 540 U.S. 614, 620–19
(2004) (noting de novo review is “distinct from any form of deferential review”). The
de novo review of a magistrate judge’s report and recommendation, however, only means
a district court “‘give[s] fresh consideration to those issues to which specific objection
has been made.’”     United States v. Raddatz, 447 U.S. 667, 675 (1980) (quoting
H.R.Rep. No. 94–1609, at 3, reprinted in 1976 U.S.C.C.A.N. 6162, 6163 (discussing
how certain amendments affect Section 636(b))).        Thus, although de novo review




                                            3
     Case 1:19-cr-00086-CJW-MAR Document 73 Filed 05/29/20 Page 3 of 11
generally entails review of an entire matter, in the context of Section 636 a district court’s
required de novo review is limited to “de novo determination[s]” of only “those portions”
or “specified proposed findings” to which objections have been made. 28 U.S.C. §
636(b)(1); see Thomas, 474 U.S. at 154 (“Any party that desires plenary consideration
by the Article III judge of any issue need only ask.” (emphasis added)).
       Consequently, the Eighth Circuit Court of Appeals has indicated de novo review
would only be required if objections were “specific enough to trigger de novo review.”
Branch v. Martin, 886 F.2d 1043, 1046 (8th Cir. 1989). Despite this “specificity”
requirement to trigger de novo review, the Eighth Circuit Court of Appeals has
“emphasized the necessity . . . of retention by the district court of substantial control
over the ultimate disposition of matters referred to a magistrate.” Belk v. Purkett, 15
F.3d 803, 815 (8th Cir. 1994). As a result, the Eighth Circuit has concluded that general
objections require “full de novo review” if the record is concise. Id. (“Therefore, even
had petitioner’s objections lacked specificity, a de novo review would still have been
appropriate given such a concise record.”). Even if the reviewing court must construe
objections liberally to require de novo review, it is clear to this Court that there is a
distinction between making an objection and making no objection at all. See Coop. Fin.
Ass’n, Inc. v. Garst, 917 F. Supp. 1356, 1373 (N.D. Iowa 1996) (“The court finds that
the distinction between a flawed effort to bring objections to the district court’s attention
and no effort to make such objections is appropriate.”).
       In the absence of any objection, the Eighth Circuit Court of Appeals has indicated
a district court should review a magistrate judge’s report and recommendation under a
clearly erroneous standard of review. See Grinder v. Gammon, 73 F.3d 793, 795 (8th
Cir. 1996) (noting when no objections are filed and the time for filing objections has
expired, “[the district court judge] would only have to review the findings of the
magistrate judge for clear error”); Taylor v. Farrier, 910 F.2d 518, 520 (8th Cir. 1990)




                                              4
     Case 1:19-cr-00086-CJW-MAR Document 73 Filed 05/29/20 Page 4 of 11
(noting the advisory committee’s note to FED. R. CIV. P. 72(b) indicates “when no timely
objection is filed the court need only satisfy itself that there is no clear error on the face
of the record”); Branch, 886 F.2d at 1046 (contrasting de novo review with “clearly
erroneous standard” of review, and recognizing de novo review was required because
objections were filed).
       The Court is unaware of any case that has described the clearly erroneous standard
of review in the context of a district court’s review of a magistrate judge’s report and
recommendation to which no objection has been filed. In other contexts, however, the
Supreme Court has stated the “foremost” principle under this standard of review “is that
‘[a] finding is “clearly erroneous” when although there is evidence to support it, the
reviewing court on the entire evidence is left with the definite and firm conviction that a
mistake has been committed.’” Anderson v. City of Bessemer City, 470 U.S. 564, 573–
74 (1985) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). Thus,
the clearly erroneous standard of review is deferential, see Dixon v. Crete Med. Clinic,
P.C., 498 F.3d 837, 847 (8th Cir. 2007) (noting a finding is not clearly erroneous even
if another view is supported by the evidence), but a district court may still reject the
magistrate judge’s report and recommendation when the district court is “left with a
definite and firm conviction that a mistake has been committed,” U.S. Gypsum Co., 333
U.S. at 395.
       Even though some “lesser review” than de novo is not “positively require[d]” by
statute, Thomas, 474 U.S. at 150, Eighth Circuit precedent leads this Court to believe
that a clearly erroneous standard of review should generally be used as the baseline
standard to review all findings in a magistrate judge’s report and recommendation that
are not objected to or when the parties fail to file any timely objections, see Grinder, 73
F.3d at 795; Taylor, 910 F.2d at 520; Branch, 886 F.2d at 1046; see also FED. R. CIV.
P. 72(b) advisory committee’s note (“When no timely objection is filed, the court need




                                              5
     Case 1:19-cr-00086-CJW-MAR Document 73 Filed 05/29/20 Page 5 of 11
only satisfy itself that there is no clear error on the face of the record in order to accept
the recommendation.”). In the context of the review of a magistrate judge’s report and
recommendation, the Court believes one further caveat is necessary: a district court
always remains free to render its own decision under de novo review, regardless of
whether it feels a mistake has been committed. See Thomas, 474 U.S. at 153–54. Thus,
although a clearly erroneous standard of review is deferential and the minimum standard
appropriate in this context, it is not mandatory, and the district court may choose to apply
a less deferential standard.
                                    IV.    ANALYSIS
       In his R&R, Judge Roberts found that, although there was some minor discussion
about the proper reading of the drug quantity element at defendant’s change of plea
hearing, the element was read correctly. (Doc. 64, at 2-5). Moreover, defendant
agreed he understood the element and was guilty of it. (Id.). Judge Roberts also noted
that although there was a minor typographically error in the Rule 11 letter—the omission
of the word “of” in the drug element—this error did not appear to impact defendant’s
plea in any way. (Id.). Judge Roberts concluded defendant failed to offer any evidence
or reason as to why he was confused about this element in light of his statements at the
change of plea hearing and in the plea agreement. (Id., at 5–12). Judge Roberts also
found defendant’s current claim of dissatisfaction with defense counsel to be inconsistent
with his prior statements. (Id.). Thus, Judge Roberts concluded there was no fair and
just reason warranting withdrawal. (Id., at 12). Further, Judge Roberts concluded the
circumstances also do not warrant withdrawal. (Id., at 12–14). Specifically, Judge
Roberts noted defendant’s claim of innocence was not initially raised and was merely an
unadorned pro forma assertion, there was substantial delay in withdrawing the plea, and
the government would be prejudiced by withdrawal. (Id.). Judge Roberts highlighted
defendant’s statement in an earlier pro se filing that defendant signed the plea agreement




                                             6
     Case 1:19-cr-00086-CJW-MAR Document 73 Filed 05/29/20 Page 6 of 11
to avoid a longer sentence but now that he is undergoing a divorce he has “nothing else
to lose.” (Id., at 6) (quoting (Doc. 49)). Judge Roberts suggests this is defendant’s
true reason for moving to withdraw his plea.
       In his objections, defendant argues Judge Roberts erred in three respects. (Doc.
69). First, defendant maintains he did not understand the drug quantity element of the
offense at the time he pleaded guilty despite assistance from the Court and the
government. (Id., at 2). Defendant also notes defense counsel argued this issue at the
hearing on his motion to withdraw.        (Id., at 2-3).   Second, defendant asserts his
unsupported claim of innocence should be considered sufficient here because offering
testimony on his innocence risks an enhancement for obstruction of justice or claim of
perjury by the government. (Id., at 3). Last, defendant argues the government would
not be prejudiced by withdrawal because there is no evidence the government expended
substantial time and resources preparing for trial in this case. (Id., at 3-4).
       A defendant has no absolute right to withdraw a guilty plea. See United States v.
Nichols, 986 F.2d 1199, 1201 (8th Cir. 1993). A district court may allow a defendant
to withdraw his guilty plea if he shows a “fair and just reason,” FED. R. CRIM. P.
11(d)(2)(B), but a guilty plea should not “be set aside lightly.” United States v. Prior,
107 F.3d 654, 657 (8th Cir. 1997). “‘The defendant bears the burden of showing fair
and just grounds for withdrawal.’” United States v. Rollins, 552 F.3d 739, 741 (8th
Cir. 2009) (quoting United States v. Mugan, 441 F.3d 622, 630–31 (8th Cir. 2006)).
“When a defendant has entered a knowing and voluntary plea of guilty at a hearing at
which he acknowledged committing the crime, ‘the occasion for setting aside a guilty
plea should seldom arise.’” United States v. Morrison, 967 F.2d 264, 268 (8th Cir.
1992) (quoting United States v. Rawlins, 440 F.2d 1043, 1046 (8th Cir. 1971)). “Even
if such a fair and just reason exists, before granting the motion a court must consider
‘whether the defendant asserts his innocence of the charge, the length of time between




                                             7
     Case 1:19-cr-00086-CJW-MAR Document 73 Filed 05/29/20 Page 7 of 11
the guilty plea and the motion to withdraw it, and whether the government will be
prejudiced if the court grants the motion.’” United States v. Ramirez-Hernandez, 449
F.3d 824, 826 (8th Cir. 2006) (quoting Nichols, 986 F.2d at 1201). “Where the court
sees no fair and just reason to permit withdrawal, however, these additional matters need
not be considered.” Id.
         First, the Court agrees with Judge Roberts that there is no basis in the record to
conclude defendant did not understand the drug quantity element at the time of his guilty
plea.    At the change of plea hearing, Judge Roberts correctly read the element to
defendant. (Doc. 70, at 13). Defendant initially stated he did not understand whether
the government had to prove 500 grams or more of a methamphetamine mixture as well
as 50 grams of actual methamphetamine or whether the government had to only prove
one of the two. (Id.). After consulting with the government, Judge Roberts informed
defendant of the element again and clarified the government would have to prove “500
grams of a mixture or that mixture could also contain 50 grams of actual pure
amphetamine.” (Id.). Defendant stated “It can’t be one or the other, okay. Yes,
then.” (Id., at 14-15) (interruption omitted). Despite defendant’s agreement, Judge
Roberts reiterated that defendant should only agree to the element if he understood and
admitted to it. (Id., at 15). Defendant declined Judge Roberts’ offer to review the
element with defense counsel. (Id.). Judge Roberts then read the element to defendant
again correctly using the word “and.” (Id., at 16). Defendant answered “Yes” when
asked whether he understood the element and answered “Yes” when asked if he admitted
the element was true here. (Id.). In short, defendant asked a question about the quantity
element during his change of plea hearing, the Court correctly answered it, and defendant
affirmed he understood it. Because the record does not support defendant’s assertion of
confusion, the Court finds this argument does not constitute a fair and just reason for
withdrawal.




                                             8
        Case 1:19-cr-00086-CJW-MAR Document 73 Filed 05/29/20 Page 8 of 11
      Second, the Court agrees with Judge Roberts that defendant’s unsupported
assertion of innocence alone does not constitute a fair and just reason to withdraw his
guilty plea.   Defendant acknowledges a “mere assertion of innocence, absent a
substantial supporting record,” is not a fair and just reason warranting withdrawal of a
guilty plea. See United States v. Ludwig, 972 F.2d 948, 951 (8th Cir. 1992); see also
(Doc. 69, at 3). The Court is not aware of, and defendant does not cite, any authority
holding a mere assertion of innocence is sufficient without a supporting record if there is
a risk the defendant may receive an enhancement for obstruction of justice or a separate
charge of perjury. Indeed, following this logic would fundamentally undermine the
requirement that such assertions of innocence be substantially supported. The Court
cannot, in the face of binding precedent and no factual support whatsoever, find
defendant’s assertion of innocence alone to be sufficient.        Thus, the Court finds
defendant’s assertion also does not constitute a fair and just reason for withdrawal.
      Last, the Court also agrees with Judge Roberts that the government would be
prejudiced by withdrawal here.      Defendant argues the government would suffer no
prejudice because this case is simple in nature. (Doc. 69, at 3-4). Although this case
is not as complex as United States v. Miell, 711 F. Supp. 2d 967 (N.D. Iowa 2010) as
defendant asserts (Doc. 69, at 3-4), complexity is not the only consideration. Defendant
entered his guilty plea just two weeks before trial. (Docs. 20 & 21). The government
notes it had already notified potential jurors and served witnesses. (Doc. 55, at 7). The
Court agrees with Judge Roberts that requiring the government to duplicate this work
would be prejudicial. (Doc. 64, at 13-14) (citing United States v. Durham, 178 F.3d
796, 799 (6th Cir. 1999)). Moreover, withdrawal would backtrack much of the work
done by the government and the USPO in preparation for sentencing. (Docs. 26 & 29)
(containing defendant’s draft and final PSRs). Although the prejudice to the government
here would not be overwhelming, it is significant. Even so, defendant’s argument on




                                            9
     Case 1:19-cr-00086-CJW-MAR Document 73 Filed 05/29/20 Page 9 of 11
this issue does not assert a fair and just reason for withdrawal, but rather that the absence
of prejudice should permit withdrawal as a result of some other fair and just reason.
Thus, even if the Court found the government would not be prejudiced, the absence of a
fair and just reason for withdrawal above shows withdrawal is not warranted.             See
Ramirez-Hernandez, 449 F.3d at 826.
       For these reasons, the Court cannot identify a fair and just reason to justify the
withdrawal of defendant’s guilty plea at this stage. See FED. R. CRIM. P. 11(d)(2)(B).
Even if a fair and just reason was present, the Court notes the relevant factors weigh
against withdrawal here.       See Ramirez-Hernandez, 449 F.3d at 826.             Although
defendant now maintains his innocence, he has presented no evidence which contradicts
his prior admissions. See, e.g., United States v. Cruz, 643 F.3d 639, 643 (8th Cir.
2011) (finding defendant “presented no convincing evidence to establish that his prior
admissions of guilt were untrue.”); United States v. Goodson, 569 F.3d 379, 383 (8th
Cir. 2009) (holding that a “mere assertion of innocence” is insufficient to warrant
withdrawal of a guilty plea). There was a significant length of time between defendant’s
guilty plea on December 2, 2019, and eventual motion to withdraw on April 20, 2020.
(Docs. 21 & 52). The government would also suffer prejudice from a change in plea at
this stage. Given defendant’s unsupported assertion of innocence, delay in moving to
withdraw his plea, and the prejudice posed to the government, the Court finds the factors
favor denying withdrawal. See Ramirez-Hernandez, 449 F.3d at 826.




                                             10
    Case 1:19-cr-00086-CJW-MAR Document 73 Filed 05/29/20 Page 10 of 11
                                V.    CONCLUSION
      For these reasons, the Court finds defendant has not shown a fair and just reason
to set aside his guilty plea.   See FED. R. CRIM. P. 11(d)(2)(B).     Thus, the Court
overrules defendant’s objections (Doc. 69), adopts Judge Roberts’ R&R without
modification (Doc. 64), and denies defendant’s motion (Doc. 52).
      IT IS SO ORDERED this 29th day of May, 2020.



                                       _________________________
                                       C.J. Williams
                                       United States District Judge
                                       Northern District of Iowa




                                         11
    Case 1:19-cr-00086-CJW-MAR Document 73 Filed 05/29/20 Page 11 of 11
